DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to Application Serial No. 16/988,905 filed on August 10, 2020.

3.	Claims 1-7 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
	 The closest prior art, Kaigawa et al., US 2009/0259370, discloses a vehicle integrated-control apparatus that includes at least a drive control system, which controls driving force generating devices; a brake control system, which controls braking force generating devices; and a dynamic stability control system, which stabilizes a dynamic behavior of a vehicle. The vehicle integrated-control apparatus controls at least these three systems in an integrated manner.
 	Another close prior art, Kamiya et al., US 2003/0004635, discloses an automatic engine stop and start system that is capable of supplying sufficient negative pressure for a brake device.
Although the prior art disclose several claimed limitations, none of the references teaches:
 “the control unit starts application of hydraulic pressure in the hydraulic braking device when an accelerator is turned on, and the control unit predicts that the accelerator will be turned off, and the control unit predicts that engine braking feeling will become insufficient, the engine braking feeling being deceleration feeling given to a driver when the accelerator is turned off and an engine brake is operated, and a predetermined condition is established, the predetermined condition being that prediction time until the accelerator is turned off is shorter than dead time of a hydraulic pressure response of the hydraulic braking device; and the control unit causes the hydraulic braking device to generate a negative jerk in the vehicle, when the accelerator is turned off upon lapse of dead time after application of the hydraulic pressure in the hydraulic braking device is started..”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references defines general state in the art but not relevant to this invention.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661